NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

CARL McCAULEY,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-946
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 23, 2019.

Appeal from the Circuit Court for Polk
County; Jalal Harb, Judge.

Jonathan Hackworth of Hackworth Law,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.